 256DECISIONSOF NATIONALLABOR RELATIONS BOARDLoomis Armored Car Service,Inc. and Donald R.Perreira.Case 37-CA-1147December 14, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, ANDWALTHEROn May 21, 1976, Administrative Law Judge JamesT.Rasbury issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Loomis ArmoredCar Service, Inc., Honolulu, Hawaii, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutionswith respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthatthe resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd 188 F.2d 362 (CA. 3, 1951) We have carefullyexaminedthe record and find no basis for reversing his findings.DECISIONemployee Donald R. Perreira in violation of Section 8(a)(3)and (1) of the Act; the complaint contained three specificallegationsof 8(a)(l) violations of the Act involvinginterrogationand threats.2Respondent's answer filedNovember 18 and stipulations received at the hearingacknowledged all procedural allegations and the fact ofDonald R. Perreira's discharge, but denied the commissionof any unfair labor practices.The parties were given full opportunity at the hearing tointroduce relevant evidence, examine and cross-examinewitnesses, and argue orally. Helpful written briefs werereceived from the General Counsel and Respondent.Upon the entire record3 and from my observation of thedemeanor of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at all times materialherein, a Nevada corporation with a place of businesslocated at Honolulu, Hawaii, where it is engaged in thebusiness of furnishing protective security services. Duringthe past year Respondent, in the course and conduct of itsbusiness operations, provided protective services valued inexcess of $50,000 to employers at facilities located outsidethe State of Hawaii. In the course and conduct of itsbusiness operations Respondent provides protective andsecurity services for employers, each of whom meets theBoard's jurisdictional standards. On the basis of theseadmitted facts, I find that Respondent is, and at all timesmaterial herein has been, an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATIONThe parties stipulated, and I find, that Service EmployeesInternationalUnion, Local 556, hereinafter called theSEIU, is, and at all times material herein has been, a labororganization within the meaning of Section 2(5) of the Act.Itwas alleged, and I also find, that the State Armored CarGuards and Watchmen's Association is, and at all timesmaterial hereto has been, a labor organization within themeaning of Section 2(5) of the Act.4STATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard in Honolulu, Hawaii, on February 3, 5, and 6,1976.1The charge was filed by Donald R. Perreira onAugust 1 and a copy thereof was served on Respondent onthe same date. Complaint was issued on November 11 andserved on Respondent alleging the unlawful discharge ofiThe relevant facts in this case occurred during the calendar year 1975and unless otherwise indicated all dates hereinafter shall refer to the year1975.2At the hearing the complaint was amended to include two additionalalleged acts of 8(a)(1) violations involving interrogation and impression ofsurveillance of the employees' protected activity.3General Counsel moved to correct the transcript and no objectionhaving been filed by Respondent the motion is herewith granted.4 In Case 37-RC-2142, involving the Loomis Armored Car Service, Inc,227 NLRB No. 49III.THE ALLEGED UNFAIR LABOR PRACTICESThe Evidence1.BackgroundOn July 18 Stanley Kamita, the manager of the Hawaiianoperations,5 posted a notice announcing that the companytelephone would in the future only be available to employ-the Regional Director found the petitioner, State Armored Car Guards andWatchmen's Association to be an organization existing for the purpose ofdealingwith employers concerning employee grievances, wages, hours,working conditions, and other conditions of employment. See G C Exh. 3.Pursuant to the petition jurisdiction was asserted and an election wasconducted by the Board.5Respondent's answer admitted that Stanley Kannta, Ehgio Reyes, andMelville Vincent were supervisors and agents of Respondent LOOMIS ARMORED CAR SERVICE257ees for emergency calls. The notice also indicated arrange-ments were being -made for the immediate installation of apay telephone that would be available for the use of theemployees._This notice apparently sparked some notes of discontentamong some of the employees and, according to thetestimony of Donald Perreira, a group of five to sevenemployees6 were discussing the notice when the idea offorming or joining a union was mentioned.On Sunday, July 20, Perreira contacted Larry AhNee, anSEIU representative, and arranged to meet with him onMonday afternoon. Meanwhile, Perreira prepared a list (seeG.C. Exh. 5 and Resp. Exh. E) of employee complaints and,according to his own testimony, discussed them with hisfellow employees prior to the meeting with AhNee sched-uled for Monday afternoon.Employees Ribeiro, Asato, and Perreira went to seeAhNee and together discussed some of their complaintsand in turn learned something about the organization andfunctions of a union.? A second meeting with AhNee wasarranged for Thursday evening, July 24.Meanwhile, according to Perreira, an employee namedCarpenter told him that "some people were up in the lockerroom and that they were discussing union, something aboutunion, and that the supervisor was around, and that thebest I can recall he said Mr. Reyes had been in the lockerroom at that time."Because of this vague and rather uncertain development,Perreira,Asato, and Dalere decided that they had bettertalk to Reyes and Vincent about their complaints.8A meeting was set for-the following day and was attendedby Perreira, Ribeiro, Dalere, and Asato as well as Supervi-sorReyes. Vincent was apparently busy in the upstairsoffice working with Kamita and did not attend. The list ofgrievances as prepared by Perreira provided the basis forthe discussion and comments were made by all. However,there is no 'disagreement that, of the employees, Perreiraspoke most frequently. At some point Reyes indicated tothe employees that he could not give definitive answers toall their "gripes," and he would have to talk to Stan andMel (Stan Kamita and Mel Vincent).9 Before the meetingbroke up the employees asked Reyes, and Reyes promised,not to reveal the identity of the complaining employees.Reyes testified that he kept his promise.Just about the time the meeting was coming to a closeMel Vincent and Stan Kamita came downstairs. There isconflict as to whether Kamita actually came into the roomor was in a position to see all of the employees, but Iconclude that he could have seen the employees as theydeparted. -Whether he made a mental note of who theemployees were is problematical.6 Perreira named Dalere, Ribeiro, Kahele, Asato, and Chu besideshimself.7The record is not clear as to whether the limitations spelled out in theAct [Sec. 9(bX3) j,,regarding separation of security guard bargaining unitsand other rank-and-file bargainingunitswere explained to the employeeshereininvolved.-8 Justwhy an immediate meeting with their supervisors to discuss the listof complaints became so urgent merely because the employees mostconcerned were fearful the Employerwas awareof some union discussion onthe part of the "some employees" was neverexplained. However, these wereunsophisticated employees, totally unfamiliar with the implications of acollective-bargaining labor-management relationship.There is also a serious conflict as to whether the Unionwas mentioned at this employee complaint discussion.Perreira testified that when he handed the list of complaintsto Reyes, he said, "we have some problems in the companyand that some of us have gathered some union informationand that we would like to have these problems solvedwithout further going into a union' or anything of that sort."Ribeiro similarly testified. Reyes testified that he had norecollection of any mention of the Union at any time duringthemeeting.Mel Vincent denied hearing any comment,afterhe entered the room, regarding the Union andparticularly a comment by Perreira to the effect, "If we go"union,Mel, you and Joe ain't going to be on the road."That evening Ribeiro and Perreira met with AhNee at abar and had further talk about what SEIU could do.2.The 'discharge of PerreiraNothing ofsignificancehappened thereafter until Per-reira was discharged on Tuesday, July 29, although GeneralCounsel contends that,becauseKamita walked through theoperations office about 7 a.m. on July 28 and said: "Comeon, you guys, let's get moving," it is indicative of a changeinmanagementattitude. I regard this incident as proof ofnothing except that Kamita did see Perreira on July 28.Perreira testified that on the evening of July 28, his wifecut his hair. Mrs. Perreira confirmed his testimony. Bothtestified that the hair length - as reflected byGeneralCounsel's Exhibits 6a-6d (pictures taken shortly after thedischarge) was exactly as Mrs. Perreira had cut the hair onthe evening of July 28.On the following morning, as Perreira sought to, go towork, he was met by Stan Kamita in the turret room andtold that he would not be permitted to go into the lockerroom, that he was fired because of long hair. Perreiraprotested, according to his testimony, that his hair had justbeen cut and that, if necessary, he would have it cut shorter.The discharge conversation between Kamita and Perreirawas partially heard and observed by Nakamura, the turretman.ioNakamura testified that he recalled Perreira coming towork about 6:30 a.m. and that Kamita met him in the turretroom. At first he paid no particular attention, but thenNakamura observedPerreiraputting his hand to his hairand heard him say "If my hair is too long I could go homeand have a hair-cut againtonight." Nakamura testified thathe heard Kamita tell I Perreira that he was fired, and thenPerreirawalked out,Nakamura further testified thatPerreira's hair was longer at the time that he was dischargedthan is reflected in the pictures represented by GeneralCounsel's Exhibits 6a through 6d.9There is a minor conflictas towhether Reyes did or did not tell theemployees that he would haveto discuss their complaintswithKamita. Iregard Reyes as a credible witness andwhether he did or did not make thecomment is of no real significance. Kamita was the manager,and anyreasonable person shouldhaveknown thatReyes would have to consult withhis boss.ioThe turret man operatedthe. electrical instrumentpanelwhichcontrolledthe entrances and exitsby means of electrically operated doors.The turretman allowed only recognizedor properly identified employees toenter. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAnalysis-the discharge allegationI find the discharge of Donald R. Perreira not to havebeen in violation of the National Labor Relations Act-forthe following reasons. The Respondent-Loomis ArmoredCar Service, Inc.-had a published rule requiring employ-ees' hair to be "neatly trimmed and must not extend below1/2" above the collar at the neckline." (See G.C_ Exh. 2.)The United States Supreme Court has recently held thatsuch rules for police are justified by the need for "disciplineespritde corps,and uniformity."" Prescribed reasonable"appearance codes" for employees whose duties includemeeting the public have generally been held to be within anemployer's right and not in violation of the law.12The General Counsel's argument has two aspects: (a)Perreira's hair length was within the regulations and (b)regardless of the regulations the reason given for dischargewas a pretext to conceal the real motivating factor. I havenot been persuaded that the General Counsel is right oneither score.While Perreira presented a neat and well-groomedappearance at the hearing (and the pictures are representa-tive),nevertheless the pictures were taken when he waswearing a T-shirt. A dress shirt collar would extendapproximately 2 inches higher and I have serious doubt thatthe hair as pictured would be another 1/2 inch above adress shirt collar.13Moreover, and of greater influence inmy decision than the objective reasoning just set forth, ismy opinion that the testimony of Perreira and his wife wascontrived. I reached this conclusion based on the creditedtestimony of Nakamura whom I am convinced would nothave lied to protect an employer or anyone else. He wasstraightforward and honest; he was candid and frank; I wasimpressed that he is a man of integrity; and he was surePerreira's hair was longer at the time of discharge than thatreflected in the pictures (G.C. Exhs. 6a-6d). I mustconclude that Perreira's wife (contrary to her testimony)further trimmed his hair after the discharge and before thepictures were taken.I have serious doubts that Respondent had knowledge ofany union activity on the part of the employees.14 Thehearsay testimony 15 of Perreira regarding a vague reportfrom an employee named Cleveland who failed to testify ismuch too veiled and indefinite to constitute employerknowledge. Whether or not the Union was ever mentionedat the'July 24 employee meeting is seriously disputed. Inany event, Reyes was asked and promised not to reveal thenames of the complaining employees and I believe, as hetestified, he kept that promise. Why would he have saidanything about a union being mentioned at the employeemeeting, if in fact it was? While there exists some probabili-11Kelley,Suffolk County Police Dept. v Johnson, etc,96S.Ct. 1440(1976).12Gerald Brent Faganv.NationalCashRegisterCompany,481 F.2d 1115(C.A.D C., 1973).13 I have saidapproximately2 inches because the precise measurementwill vary withthe cutof thedress shirt as well as thecut of the T-shirt. Noevidence in this area was presented at the hearing.14This is not to preclude or eliminate the concertedactivity,which isequally protected,and of course Respondent, through Supervisor Reyes, didhave knowledge of the employees' complaints.15To whichRespondentproperly objected.16Nordo I regard the sentence,"He has been guilty of other pasttyof knowledge, I am not prepared to infer unionknowledge on the part of Respondent based on theevidence contained in this record.Turning to the motive for the discharge, I find thatPerreira was discharged because he persisted in maintain-ing his hair at lengths greaterthanthat allowed by thedompany rules in spite of warnings-both oral and written.Perreiraacknowledged that about 2 years before thedischarge Reyes had spoken to him about having his haircut-which he took in a joking mannerbutdid get his haircut.While denying any further oral warnings, Perreirastated in his affidavit given to the Board agent, "the usualpractice has been that Reyes or Kamita would mention thatwe should get our hair cut and we would say that we werewaiting for payday and then we would get our hair cut."While this is, a generalization, nevertheless it tends toindicate to me that he (Perreira, and others as well) hadreceived other oral warnings even though he may haveregarded them lightly. Perreira also acknowledged that hehad received a written warning from Kamita some 6months to a year prior to his termination which stated:"Last warning, this is your final warning, get a haircut."The wording used by Kamita is clearly indicative thatearlier warnings had been given Perreira.The evidence regarding the reason given for terminationisnot disputed. Kamita's testimony and that of Perreira'sregarding the termination conversation is not materiallydifferent. The reason for discharge was failure to abide bycompany rules regarding hair length. The written notifica-tion to the home office (Resp. Exh. A) was clear andunequivocal as to why Perreira was discharged.16The issue here as in all termination cases is the truepurpose or real motive for the discharge. If Perreira was infact discharged because of his union activities or because ofprotected concerted activities, it makes no difference thattheremay also have been a legitimate reason for firinghim.17 Conversely, if his discharge was not discriminatorilymotivated, it is immaterial whether the discharge wasarbitrary, unfair, or unreasonable. The Act does not givetheBoard any control whatsoever over an employer'spolicies, including his policies concerning tenure of employ-ment. An employer may hire and fire at will for any reasonwhatsoever, or for no reason, so long as the motivation isnot violative of the Act.18 The General Counsel has failedto prove by a preponderance of the evidence that thedischarge of Donald R. Perreira was motivated for reasonsviolative of either Section 8(a)(3) or (1) of the Act.19 I shallrecommenddismissalof the complaint in this regard.violations,"as diffusing Respondent's reason for the discharge, but merelysupportive of the drastic action in thisinstance It's a fact of life that anindividual with a "clean" record is more likely to be given consideration thanone whose record is slightly"muddy."17Local 152, of/w International Brotherhood of Teamsters, Chauffeurs andHelpers of America [American Compressed Steel] v. NL.RB,343 F.2d 307(C.A.D.C., 1965).15N.L.R.B. v. AceCombCo.,342 F.2d 841 (C.A. 8, 1965);N.L.R.B. v.T.A. McGahey, Sr., et al., d/b/a Columbus Marble Works,233 F.2d 406 (C.A.5, 1956),and cases there cited.19Falstaff Brewing Corporation,128 NLRB 294 (1960), enfd. as modified301 F.2d 216 (C.A 8, 1962) LOOMIS ARMORED CAR SERVICE2593.The alleged violations of Section 8(a)(1)Including the amendments permitted at the hearing,therewere five actions by Respondent alleged to beviolative of Section 8(a)(1). These consisted of. (1) interro-gation of employee Almeida on August 15 and employeeYamada on August 18 by Stan Kamita;(2) threats byKamita on August 15 that if employees voted for theUnion, personnel would be laidoff; (3)threats by Kamitathat relationswith employees would deteriorate if theUnion was selected;(4) interrogation by Kamita onDecember 17 of employees regarding their union orprotected concerted activities;and (5) Kamita creating animpression of surveillance on December 17.Kamita stated that aroundAugust 7 hereceived a letterfrom AhNee,the SEIU representative, which indicated thata group of employees were interested in being representedby him and he would like to discuss the matterwith Mr.Kamita.Kamita testified this was his first knowledge of anyunion interestor activityamong the employees.A represen-tation petition(Case 37-RC-2142)was filed on August 15on behalf of State ArmoredCar Guardsand Watchmen'sAssociationby DonaldR. Perreira, president(G.C. Exh. 7).In mid-August,at just about the same time the R casepetition was- filed,Kamita learned of Respondent's loss ofthe public schools'contract representing loss of revenue of$100;000 per school year. The lossof thiscontract necessi-tated the elimination of two full-time routes.As a conse-quence,Kamita talked to some of the employees,includingRibeiro and Ahuna,explaining to them thatloss of theschools'contract would causetheir layoffbecause theywere the two youngest employees in seniority.20 They weregiven a choice of remaining as part-time employees with thehope or expectation that if business improvedthey wouldbe returnedto full-time status.Kamita testified that he spoke to employeeAhneida onthe telephone after the schools' contract was lost.Almeidawas a full-time employee who was off work on sick leaveand, according to Kamita,he (Almeida)called to ascertainif he wouldbe affectedby the lossof theschools' contract.Kamita advised him that because of his seniority he wouldnot be affected.Otherthanpolite,irrelevant conversationregardinghis health,Kamita denied that anything else wasdiscussed during this telephone conversation.According to the testimony ofAlmeida, Kamita inquiredif Ahneida had heard about the Union, did he intend to goalong with it, and why?Almeida further stated that Kamitatold him"if the Companywent union and then the wages orthe cost might be increasedand if thatoccurred, that theCompany might lose more business and might have to layoff more employees."Almeida haddifficultyfixing the timeof the conversation and acknowledged that he was underthe care of a doctor and a psychiatrist and was takingmuscle relaxers and pain killers at the time of the conversa-tion.Employee Yamada testified that on August 18 in theoperations room Kamita asked him if he "had heardanything about union beingformed." "When Yamadaresponded"Yes,"Kamita then asked Yamada if hesupported it.Kamita testified relative to this conversation that heasked Yamada if he had heard of the union petition beingfiled,and that he (Kamita)made a comment about "howcould anyone elect a loudmouth like Perreira."To whichYamada responded that he used to belong to an electricalunion where none of the bosses were seen or heard.Kamitadenied he asked Yamada about the Union.Ribeiro testified that on December 17, the day followingthe election,Kamita called in the early morning and askedhim if he could come over and talk tohim.Kamita arrivedatRibeiro'shouse about 8:15 a.m. and there expressedconcern to Ribeiro because he (Kamita)had heard some ofthe boys were blaming Ribeiro for the election loss and thathe was not going to stand for any threats or force beingused. As part of this testimony,Ribeiro also said: "and thenhe also stated that he heard rumors that everything that hetalked to me about,all the conversations we had, I wentback and told Mr. Perreira everything he told me, and Iasked him how,and he said he had ways of finding out "Ribeiro testified the word"union" was never mentioned inthis conversation.Kamita testified that he received a telephone call from anemployee informing him that Perreira was on his way downto the company area to beat up Ribeiro.Because of this,Kamita testified that he called Ribeiro on December 17 andasked if he could speak to him.Kamita went to Ribeiro'shome and there,according to his testimony,he told Ribeiroof what he had learned regarding the threat"and so I toldRibeiro,you know,whether a man is union or nonunion, Iam not going to stand for any threats like that, and I askedwould he be willing to voluntarily talk to one of thecompany-attorneys,and he said he would."According toKamita he told Ribeiro he would contact the attorney andarrange a time and then advise Ribeiro. When questionedas to what he(Kamita)expected Ribeiro to talk to thecompany attorney about, Kamita replied:A.Anything that he wanted to regarding threats oranything of that nature.I didn't instruct him on what totalk about, but I felt that a threat was very important, aserious thing to be made.Q.Did you think that may have been-that histhreatsmay have been associated with the unionactivity?A. I am not sure.All I was told from the previousevent was that Donald [Perreira]was threatening to godown and beat him up.AnalysisThe above-recited evidence comprises the material andrelevant testimony regarding the alleged 8(a)(l) violations.A resolution of these allegations turns entirely on thequestion of discerning from all of the evidence whosetestimony most accurately reflects the truth.As to the alleged telephone conversation between Kamitaand Almeida I am of the opinion that Kamita's version isthemore accurate and I am not convinced that Kamita20General Counsel stated at the hearing that Kamita's conversations withRibeiro and Ahuna were not alleged as violations of the Act 260DECISIONSOF NATIONALLABOR RELATIONS BOARDquestioned Almeida about the Union. Almeida appearedconfused and mixed-up as to when the incident hadoccurred; his demeanor left a great deal to be desired.Almeida initiated the conversation, not Kamita; Almeidaacknowledged that he was taking medication and wasunder the treatment of a doctor and a psychiatrist at thetime of the conversation. I shall recommend that theallegations relating to interrogation of Almeida on August15 and the allegation of threats of layoffs if the Companywent union be dismissed.The testimony as related by Yamada and Kamitaregarding the August 15 conversation in the operationsroom is not greatly dissimilar. Kamita contends he merelyasked if Yamada knew the election petition had been fled.Yamada contends Kamita asked him if he knew the Unionwas forming and did he supportit. Both agreed that Kamitasaid something about Perreira being a loudmouth.Iwas impressed with the apparent sincerity and generaldemeanor of Yamada. I believe his version of just what wasdone and said on August 18 to be the more accurate.Kamita's uncomplimentary remark about Perreira-whohad recently been fired-occurring in close proximity to hisinquiry about the Union was bound to have had a coerciveeffect tending to interfere with Yamada's Section 7 rights.This is not to say that Kamita was not a credible witness; inmost instances I believe Kamita's testimony to be accurate,but in this regard I credit Yamada and shall recommendthat Respondent take appropriate action to remedy this actof interrogation and interference.I do not credit Ribeiro's version of the conversation thatallegedly occurred on December 17 at his home. I believeKamita went to Ribeiro's home solely in the interest oftrying to offer Ribeiro assurances of protection fromphysical violence. There was no need for Kamita to revealto Ribeiro the names of employees that might bring bits ofgossip to him. Supervisors do not work in a vacuum andemployees do like to talk. I find it impossible to believe thatRibeiro thought Respondent was engaging in surveillanceof employees' activities merely because Kamita failed toreveal the source of a piece of employee gossip, if in fact hedid. Kamita denied that such a' comment was , made duringhis conversation with Ribeiro on December 17. Conse-quently I shall recommend that the alleged acts of mterro-gation and creating an impression of surveillance byRespondent on December 17 be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.CONCLUSIONS OF LAW1.The Respondent,Loomis Armored Car Service, Inc.,is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Service Employees International Union, Local256, and the State Armored Car Guards and Watchmen'sAssociation are, and at all times material hereto have been,labor organizations within the meaning of Section 2(5) ofthe Act.3.Respondent by the acts of its supervisor and agent,Stanley Kamita,did on or about August 18,1975,questionan employee regarding his interest and activity regardingthe Union and did thereby violate Section 8(a)(1) of theAct.4.All other allegations of the complaint that Respon-dent has violated Section 8(a)(3) and/or (1) of the Act havenot been sustained by a preponderance of the evidence andare to be dismissed.THE REMEDYIn order to effectuate the policiesof the Act, I fmd it isnecessary,and recommend,that Respondent be ordered tocease and desist from the unfair labor practice foundherein,and from interfering with, restraining,or coercingitsemployees inanylikemanner.I shall order that theusual notice be posted.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER21The Respondent, Loomis Armored Car Service, Inc.,Honolulu,Hawaii, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Interrogating or questioning employees regardingtheir interest in or activities concerning a labor organiza-tion. _(b) In any like manner interfering with, restraining, orcoercing employees in the exercise of any right guaranteedby the Act.2.Take the following affirmative action:(a)Post at its place of business in Honolulu, Hawaii,copies of the attached notice marked "Appendix." 22 Copiesof said notice, on forms provided by the Regional Directorfor Region 20, after being duly signed by a representative ofRespondent, , shall be posted immediately upon receiptthereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, where the usual employeenotices are posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.22 In the event that the Board's Order is enforced by a Judgement of aUnited States Court of Appeals, the words in the notice reading "Posted' byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." LOOMIS ARMORED CAR SERVICE261(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT unlawfully question or interrogate ouremployees regarding their interest in or activities onbehalf of a labor organization.WE WILL NOT in any like manner interfere with,restrain,or coerce our employees in the exercise of anyright guaranteed by the National Labor Relations Act.Loomis ARMORED CARSERVICE, INC.